                                             ORDER

       This matter is before the court upon the motion of plaintiff’s counsel to excuse the

appearance of local counsel on behalf of plaintiff at certain depositions and hearings. Doc. # 17.

       Local Uniform Civil Rule 83.1(d)(3) requires that “at least one resident attorney . . . must

personally appear and participate in all trials, in all pretrial conferences, case management

conferences and settlement conferences, hearings and other proceedings conducted in open court,

and all depositions or other proceedings in which testimony is given.” Plaintiff’s local counsel

have requested the court waive the Uniform Local Civil Rule 83.1(d)(3) requirement that a resident

attorney attend depositions and hearings in person. Doc. #17.

       The motion, as made, is hereby denied pursuant to the Local Rule as no exigent

circumstances warrant any blanket exception. However, the court notes that local counsel and

foreign counsel are members of the same firm. Therefore, local counsel may appear by phone for

the depositions mentioned in the motion only.

       SO ORDERED, this, the 24th day of January, 2020.

                                                      /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE
